Citation Nr: 1100801	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  09-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim for entitlement to service connection for sleep 
apnea.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in 
Muskogee, Oklahoma that denied the Veteran's application to 
reopen his claim of entitlement to service connection for sleep 
apnea (previously characterized as a sleep disorder).

The Board notes that a January 2008 RO decision subsequently 
denied the Veteran's claim on the merits.  Regardless of the 
decision of the RO as to whether to reopen a previously denied 
claim of entitlement to service connection, the Board must find 
new and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With 
regard to the Veteran's application to reopen his claim for 
service connection for sleep apnea, the Board has determined that 
new and material evidence has been received and the claim is 
reopened, as explained below.

In October 2010, a videoconference Board hearing was held before 
the undersigned Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.



FINDINGS OF FACT

1.  By an RO decision dated September 2001, the Veteran's claim 
of service connection for sleep disorder was denied on the basis 
that there was no medical evidence of a current sleep disorder 
and no medical evidence of any sleep disorder in service.

2.  Evidence received since the September 2001 RO decision is not 
cumulative or redundant, and does raise a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for sleep apnea.

3.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's sleep apnea is proximately 
caused by a service-connected disability.


CONCLUSIONS OF LAW

1.  The September 2001 RO decision denying the Veteran's claim of 
service connection for a sleep disorder is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of service connection for sleep apnea has been received.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Resolving doubt in favor of the Veteran, service connection 
for sleep apnea as secondary to service-connected sinusitis is 
warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for sleep apnea has 
been reopened and granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim is 
moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).


II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  Id.

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

A.  New and Material Evidence

The Veteran served on active duty in the Marines from August 1977 
to July 1997.  He claims that he has sleep apnea that is caused 
by his service-connected sinusitis.

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

The preliminary issue is whether new and material evidence has 
been received to reopen the Veteran's previously denied claim of 
entitlement to service connection for sleep apnea (previously 
recharacterized by the RO as a claim for service connection for a 
"sleep disorder").  After a review of the evidence of record, 
the Board finds that new and material evidence has been received, 
and the claim is therefore reopened.

A September 2001 RO decision denied the Veteran's claim of 
entitlement to service connection for a sleep disorder on the 
basis that there was no medical evidence of a current sleep 
disorder nor any medical evidence of a sleep disorder in the 
service treatment records.  At the time of the September 2001 
rating decision, the claims file included (1) service treatment 
records dated from 1993 to 1997 (with a formal finding of 
unavailability of records dated from 1977 to 1993), (2) an August 
2000 general VA examination report, and (3) a few VA and private 
treatment records submitted by the Veteran with regard to 
unrelated claims.  The Veteran's service treatment records 
reflected several complaints and treatments for sinus problems, 
as well as one complaint in July 1994 of trouble sleeping due to 
shoulder pain.  The August 2000 VA examination report and the 
other VA and private treatment records of record at the time of 
the September 2001 RO decision did not reflect any complaints or 
treatment for any sleep problems.

Since the final September 2001 RO decision, new evidence 
associated with the claims file includes, but is not limited to, 
(1) May 2007 and August 2007 private facility sleep study reports 
reflecting diagnosed obstructive sleep apnea, (2) several 
treatment records from the Reynolds Army Hospital and VA medical 
center dated from October 2003 to November 2009, which reflect he 
has been followed for his diagnosed sleep apnea since June 2007, 
(3) two February 2009 VA examination reports, and (4) several 
statements by physicians at Reynolds Army Hospital regarding the 
etiology of the Veteran's sleep apnea, including most recently an 
October 2009 statement from Dr. N.W. in which she opined that the 
Veteran's sleep apnea was more likely than not caused by his 
service-connected sinusitis.

As noted above, the September 2001 RO decision denied the 
Veteran's claim mostly because there was no medical evidence of a 
diagnosed sleep disorder, to include sleep apnea.  In light of 
the newly associated treatment records showing diagnosed sleep 
apnea since 2007, and in light of the October 2010 opinion of Dr. 
N.W. that the Veteran's sleep apnea is more likely than not 
related to his service-connected sinusitis, the Board concludes 
that the newly submitted evidence satisfies the low threshold 
requirement for new and material evidence.  As such, the claim is 
reopened (and the issue is recharacterized by the Board as a 
claim for service connection for "sleep apnea" in light of the 
above noted diagnoses in the two sleep study reports).

B.  Service Connection

As noted above, the Veteran claims that he has sleep apnea that 
is caused by his service-connected sinusitis.

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.  38 
C.F.R. § 3.310(b)

As an initial matter, the Board acknowledges the Veteran's 
history of diagnosed chronic sinusitis, and that he is presently 
service-connected for chronic bilateral maxillary and sphenoid 
sinusitis (hereinafter "sinusitis").

May 2007 and August 2007 private facility sleep study reports 
reflect that a diagnosis of obstructive sleep apnea was recorded.  
Clearly, the Veteran has a current sleep apnea disorder.

The Board will now address whether the Veteran's sleep apnea is 
secondary to his service-connected sinusitis or otherwise related 
to service.

The Board notes that neither the May 2007 nor the August 2007 
sleep study report include any discussion as to the etiology of 
the Veteran's sleep apnea.

As noted above, several VA and Reynolds Army Hospital treatment 
records dated since June 2007 reflect that the Veteran has been 
followed and treated for his diagnosed sleep apnea, and that he 
was prescribed a c-pap machine in June 2007 for treatment.  They 
also reflect that the Veteran has been followed and treated for 
his diagnosed sinusitis and that he has been prescribed various 
inhalant and oral medications for treatment.  See also Board 
Hearing Transcript at 18.

The Board notes that the Veteran has submitted several medical 
opinions from physicians at the Reynolds Army Hospital regarding 
the etiology of his sleep apnea.  

A July 2007 physician's statement completed by Dr. P.Z., a 
physician who followed the Veteran's sleep apnea at the Reynolds 
Army Hospital, reflects that he indicated that the Veteran's 
sleep apnea was more likely than not caused by his service-
connected sinusitis.  He added an explanation that the Veteran's 
nasal obstruction can cause problems with both his sleep apnea 
and sinusitis.  A similar August 2007 physician's statement 
completed by Dr. U.F., who diagnosed the Veteran with sleep apnea 
at Reynolds Army Hospital and prescribed the c-pap machine in 
June 2007, reflects that he too indicated that the Veteran's 
sleep apnea was more likely than not caused by his service-
connected sinusitis.  He added to the statement that the 
Veteran's allergic rhinitis could also be a contributing factor.  

A February 2008 statement from Dr. S.H., another treating 
physician at Reynolds Army Hospital, and a October 2009 statement 
from Dr. N.W., also a treating physician at Reynolds Army 
Hospital, both reflect that they opined that it was more likely 
than that the Veteran's service-connected sinusitis is 
contributing to his sleep apnea.  In addition, an April 2009 
statement from Dr. P.T., another treating physician, reflects 
that he opined that it is as likely as not that the Veteran's 
sleep apnea is caused directly by his sinusitis, and he added in 
a handwritten note that not only was the Veteran's sleep apnea 
due to his sinusitis but also "body habits" since active duty 
(although no further explanation of those body habits was 
provided).  All three of these opinion letters dated February 
2008 by Dr. S.H., April 2009 by Dr. P.T., and October 2009 by Dr. 
N.W., provide essentially the same explanation that chronic 
bilateral maxillary sinusitis, the Veteran's condition, is a 
known cause of sleep apnea.

While the Board acknowledges that it appears that all three of 
the opinion letters dated February 2008 by Dr. S.H., April 2009 
by Dr. P.T., and October 2009 by Dr. N.W., are possibly versions 
of a sort of form letter prepared by the Veteran or his 
representative for the physician's signature, and while the Board 
notes that it generally does not afford more weight to the 
opinions of treating physicians, nevertheless, the Board notes 
that all three letters were signed and dated by these physicians, 
thereby showing their agreement with the opinions stated therein, 
and, therefore, the Board finds that they are entitled to some 
probative weight.  Moreover, the Board finds of particular 
significance the fact that Dr. S.H. entered a notation in a 
February 2008 treatment record that she had signed the statement 
for the Veteran "with agreement of sleep apnea caused by 
sinusitis.  Feel this to be true after reviewing past encounters 
and radiographic/lab studies that have been done."  Therefore, 
in light of this contemporaneous February 2008 notation in a 
treatment record by Dr. S.H. that she reviewed the Veteran's 
medical records and emphasizing that the Veteran's sleep apnea 
was caused by his sinusitis, the Board finds her February 2008 
opinion letter to be of the greatest probative value.

A February 2009 VA examination report reflects that the examiner 
deferred to the examination and opinion of an ear, nose, and 
throat (ENT) specialist.  A subsequent February 2009 VA 
examination report prepared by an ENT specialist reflects that he 
opined that the Veteran had a small mandible and a very large 
tongue, and he noted that the Veteran's body mass index (BMI) per 
the May 2007 sleep study report was 33.9.  The examiner opined 
that it was less likely than not that the Veteran's sleep apnea 
was caused by his sinusitis.  The examiner noted that a "more 
likely" explanation was that the Veteran's small mandible and 
large tongue compounded by his elevated body mass index and 
weight problem were the most important contributing factors.

The Board must assess the credibility and weight to be given to 
the evidence and may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998).

Having considered all of the evidence of record, the Board finds 
that the medical evidence of record, to include the July 2007 
opinion of Dr. P.Z., the August 2007 opinion of Dr. U.F., the 
February 2008 opinion of Dr. S.H., the April 2009 opinion of Dr. 
P.T., the October 2009 opinion of Dr. N.W., all reflecting 
opinions that the Veteran's sleep apnea is, at the very least, as 
likely as not caused by his service-connected sinusitis, and the 
February 2009 VA examiner's report (ENT) reflecting that it is 
less likely as not that his sleep apnea is caused by his 
sinusitis, are in relative equipoise.  As noted above, neither of 
the sleep studies dated in May and August 2007 reflect any 
opinion as to the etiology of the Veteran's sleep apnea.  Also, 
as noted above, the Board finds the opinion of Dr. S.H. to be 
particularly probative.  The Board further notes that despite 
there being several VA and Reynolds Army Hospital treatment 
records dated since 2007 reflecting treatment for the Veteran's 
sleep apnea, none of these records, nor either of the two sleep 
study reports, include any notation of the Veteran having a 
disproportionately small mandible and large tongue.  Of all of 
the records in the claims file relating to the Veteran's sleep 
apnea diagnosis and treatment, the February 2009 VA examination 
report is the only record in the entire claims file relating the 
Veteran's sleep apnea disorder to his tongue and mandible size, 
or even noting any problems with their size at all, and, for this 
reason, the Board finds it to have less probative value.

For all of the reasons provided above, the Board finds that the 
evidence is at the very least in relative equipoise as to whether 
the Veteran's sleep apnea is proximately caused by his service-
connected sinusitis.  Therefore, resolving doubt in favor of the 
Veteran, service connected is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


